                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

 DANNY LEE MORRIS,                              )
                                                )
                Petitioner,                     )
                                                )
          v.                                    )         No. 1:19-CV-223-SPM
                                                )
 JASON LEWIS,                                   )
                                                )
                Respondent.                     )

                                MEMORANDUM AND ORDER

       This matter is before the Court on petitioner’s motion to proceed in forma pauperis on

appeal. When the Court dismissed this action, it certified in writing that an appeal would not be

taken in good faith. The motion is denied. See 28 U.S.C. § 1915(a)(3).

       Accordingly,

       IT IS HEREBY ORDERED that petitioner’s motion to proceed in forma pauperis on

appeal is DENIED. [ECF No. 16]

       IT IS FURTHER ORDERED that petitioner’s motion for an extension of time to file his

prison account statement is DENIED as moot. [ECF No. 17]

       Dated this 3rd day of April, 2020.




                                                SHIRLEY PADMORE MENSAH
                                                UNITED STATES MAGISTRATE JUDGE
